                   Case 19-12269-CSS            Doc 1246        Filed 07/02/20       Page 1 of 15




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                  )         Chapter 11
                                                            )
    MTE HOLDINGS LLC, et al.,1                              )         Case No. 19-12269 (CSS)
                                                            )
              Debtors.                                      )         (Jointly Administered)
                                                            )
                                                            )
    TRANS-TEX CEMENTING LLC,                                )
                                                            )
              Plaintiff,                                    )
                                                            )
    v.                                                      )
                                                            )         Adv. Proc. No. _____ (CSS)
    MDC ENERGY LLC,
                                                            )
    MDC TEXAS OPERATOR LLC,
                                                            )
    MDC REEVES ENERGY LLC, and
                                                            )
    NATIXIS, NEW YORK BRANCH.
                                                            )
              Defendants.                                   )
                                                            )

                     COMPLAINT AND REQUEST FOR DECLARATORY
                    JUDGMENT TO DETERMINE VALIDITY, PRIORITY,
              AND EXTENT OF MINERAL LIENS ON THE DEBTORS’ PROPERTY

             Trans-Tex Cementing, LLC (“Trans-Tex Cementing”), by and through the undersigned

counsel, hereby files this Complaint and Request for Declaratory Judgment to Determine Validity,

Priority, and Extent of Mineral Liens on the Debtors’ Property pursuant to Rule 7001 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) to determine the validity,

priority, and extent of its statutory mineral liens under applicable state law on certain of the

Debtors’ properties, and respectfully states as follows:




1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources
             I LLC (0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC
             Reeves Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana
             46240.
             Case 19-12269-CSS          Doc 1246      Filed 07/02/20     Page 2 of 15




                                               Parties

       1.      Plaintiff Trans-Tex Cementing is a Texas limited liability company with its

principal place of business located in Midland, Texas.

       2.      Defendant MDC Energy LLC (“MDC”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in Indianapolis, Indiana.

       3.      Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

       4.      Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

       5.      Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and other parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a $60 million reserve based lending credit

facility under that certain Credit Agreement dated as of September 17, 2018, (the “Credit

Agreement”) with Defendant MDC.

                                       Jurisdiction and Venue

       6.      Defendants MDC, MDC Texas Operator, and MDC Reeves (collectively, the

“Debtor Defendants”) are debtors in the above-captioned jointly administered chapter 11 cases

(the “Cases”) filed on the Petition Date (as defined herein) in the United States Bankruptcy Court

for the District of Delaware (the “Court”).

       7.      This Court has jurisdiction over the Cases and this Complaint pursuant to 28 U.S.C.

§§ 157(a) and 1334(a), and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant


                                                  2
             Case 19-12269-CSS          Doc 1246       Filed 07/02/20      Page 3 of 15




declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Bankruptcy

Rules 7001(2) and 7001(9).

       8.      On June 2, 2020, the Court entered the Order Establishing Procedures to

Determine the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants [Docket

No. 1150] (the “Lien Validity Order”). Pursuant to the Lien Validity Order, Statutory Lienholders

such as Trans-Tex Cementing must file a complaint initiating an adversary proceeding to

determine the priority of their liens. See Lien Validity Order ¶ II (A).

       9.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

       10.     Venue of the Cases and this adversary proceeding in this district is proper under 28

U.S.C. §§ 1408 and 1409.

                                          Nature of Action

       11.     This is an action pursuant to Bankruptcy Rules 7001(2) and 7001(9) and the

Declaratory Judgment Act (28 U.S.C. § 2201).

       12.     By this Complaint, and in accordance with the Lien Validity Order, Trans-Tex

Cementing seeks a judgment of this Court declaring the validity and extent of certain statutory

mineral liens held by Trans-Tex Cementing against the Debtor Defendants’ property and

determining the priority of such liens against the prepetition and postpetition liens and security

interests of the Prepetition Secured Parties.         Specifically, Trans-Tex Cementing seeks a

determination that:

       (a)     Trans-Tex Cementing holds valid, fully-perfected, and enforceable statutory
               mineral liens on certain of the Debtor Defendants’ property, and

       (b)     such valid, fully-perfected, and enforceable statutory mineral liens are senior in
               priority to the prepetition and postpetition lien claims of the Prepetition Secured
               Parties.




                                                  3
             Case 19-12269-CSS          Doc 1246      Filed 07/02/20     Page 4 of 15




                                        Factual Background

A.     The Bankruptcy Cases

       13.     On November 8, 2019 (the “Petition Date”), the Debtor Defendants initiated their

Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

       14.     MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC [Case

No. 19-12388, Docket No. 6].

       15.     On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and

507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local

Rule 4001-2 [Docket No. 49] (the “Cash Collateral Motion”) seeking, among other things,

authorization to use cash collateral and provide adequate protection and other forms of relief to

certain prepetition secured parties. On November 19, 2019, the Court entered the first interim

order [Docket No. 112] (the “First Interim Order”) approving the Cash Collateral Motion on an

interim basis. Thereafter, the Court entered five (5) additional interim cash collateral orders

[Docket Nos. 297, 506, 554, 674, and 874] (collectively, with the First Interim Order, the “Interim

Cash Collateral Orders”) substantially similar to the First Interim Order. On May 15, 2020, the

Court entered a final order with respect to the Cash Collateral Motion [Docket No. 1092] (the

“Final Cash Collateral Order”).




                                                  4
             Case 19-12269-CSS         Doc 1246     Filed 07/02/20    Page 5 of 15




B.     Trans-Tex Cementing Mineral Liens

       16.     Prior to the filing of the Cases, Trans-Tex Cementing continuously provided oil

field tools, supplies, and equipment to the Debtor Defendants, MDC, MDC Texas Operator and

MDC Reeves.       Trans-Texas Cementing commenced work in July 2018 and continuously

performed work through October 2018 for the Debtors operations relating to various wells located

in Reeves County, Texas (the “Wells”).

       17.     As of the Petition Date, the total amount due and owing to Trans-Tex Cementing

by the Debtor Defendants for unpaid oil field tools, supplies, and equipment was $2,727,355.16,

exclusive of any accruing interest, costs, fees, and other charges, with additional amounts owed

and accrued after the Petition Date.

       18.     Under applicable state law (Texas Property Code § 56.001 et seq.), Trans-Tex

Cementing obtained and perfected the following prepetition statutory mineral liens (the “Mineral

Liens”) on the Wells set forth below to secure the unpaid oil field tools, supplies, and equipment

provided to the Debtor Defendants:

 Lease/Well               Legal Description             Work Inception        Recorded Lien
                                                            Date                Location

 Smarty Jones 26 5H       Smarty Jones 26 5H,              Oct. 6, 2018     Lien recorded as
                          API#42-389-37186,                                 Instrument No. 19-
                          Section 43, Block 5,                              02066 in the Real
                          H&GN RR Co. Survey,                               Property Records of
                                                                            Reeves County,
                          Abstract 442, Reeves
                                                                            Texas. Recorded on
                          County, Texas, and all                            February 7, 2019.
                          other wells located on such
                          property.




                                                5
          Case 19-12269-CSS        Doc 1246     Filed 07/02/20   Page 6 of 15




Lease/Well             Legal Description             Work Inception     Recorded Lien
                                                         Date             Location

California Chrome 27   California Chrome 27 5H,       Oct. 3, 2018    Lien recorded as
5H                     API#42-398-37443,                              Instrument No. 19-
                       Section 27, Block C8, PSL                      02067 in the Real
                       Survey, Abstract 1723,                         Property Records of
                                                                      Reeves County,
                       Reeves County, Texas, and
                                                                      Texas. Recorded on
                       all other wells located on                     February 7, 2019.
                       such property.

Smarty Jones 26 6H     Smarty Jones 26 6H,            Oct. 30, 2018   Lien recorded as
                       API#42-389-37190,                              Instrument No. 19-
                       Section 43, Block 5,                           02068 in the Real
                       H&GN RR Co. Survey,                            Property Records of
                                                                      Reeves County,
                       Abstract 442, Reeves
                                                                      Texas. Recorded on
                       County, Texas, and all                         February 7, 2019.
                       other wells located on such
                       property.

California Chrome 27   California Chrome 27 8H,       Oct. 8, 2018    Lien recorded as
8H                     API# 42-389-37299,                             Instrument No. 19-
                       Section 27, Block C8, PSL                      02069 in the Real
                       Survey, Abstract 3624,                         Property Records of
                                                                      Reeves County,
                       Reeves County, Texas, and
                                                                      Texas. Recorded on
                       all other wells located on                     February 7, 2019.
                       such property.

Sir Barton 24 1H       Sir Barton 24 1H, API# 42-     Oct. 21, 2018   Lien recorded as
                       389-37239, Section 24,                         Instrument No. 19-
                       Block C9, PSL Survey,                          02070 in the Real
                       Abstract 5462, Reeves                          Property Records of
                       County, Texas, and all                         Reeves County,
                                                                      Texas. Recorded on
                       other wells located on such                    February 7, 2019.
                       property.

War Admiral 24         War Admiral 24 5H, API#        Oct. 19, 2018   Lien recorded as
                       42-389-37426, Section 24,                      Instrument No. 19-
                       Block C9, PSL Survey,                          02071 in the Real
                       Abstract 5468, Reeves                          Property Records of
                                                                      Reeves County,
                       County, Texas, and all
                                                                      Texas. Recorded on
                       other wells located on such                    February 7, 2019.
                       property.




                                            6
          Case 19-12269-CSS       Doc 1246      Filed 07/02/20   Page 7 of 15




Lease/Well             Legal Description             Work Inception     Recorded Lien
                                                         Date             Location

California Chrome 27   California Chrome 27 7H,       Oct. 22, 2018   Lien recorded as
7H                     API# 42-389-37298,                             Instrument No. 19-
                       Section 27, Block C8, PSL                      02072 in the Real
                       Survey, Abstract 3624,                         Property Records of
                                                                      Reeves County,
                       Reeves County, Texas, and
                                                                      Texas. Recorded on
                       all other wells located on                     February 7, 2019.
                       such property.

Toyah B 2H             Toyah B 2H, API#42-389-        Oct. 7, 2018    Lien recorded as
                       36842, Section 22, Block                       Instrument No. 19-
                       C17, PSL Survey, Abstract                      02073 in the Real
                       1413, Reeves County,                           Property Records of
                                                                      Reeves County,
                       Texas, and all other wells
                                                                      Texas. Recorded on
                       located on such property.                      February 7, 2019.

California Chrome 27   California Chrome 27 6H,       Oct. 12, 2018   Lien recorded as
6H                     API# 42-389-37444,                             Instrument No. 19-
                       Section 27, Block C8, PSL                      02074 in the Real
                       Survey, Abstract 1723,                         Property Records of
                       Reeves County, Texas, and                      Reeves County,
                                                                      Texas. Recorded on
                       all other wells located on                     February 7, 2019.
                       such property.

Pickpocket 21 3H       Pickpocket 21 3H, API#42-      Oct. 12, 2018   Lien recorded as
                       389-37313, Section 21,                         Instrument No. 19-
                       Block C9, PSL Survey,                          02075 in the Real
                       Abstract 5652, Reeves                          Property Records of
                                                                      Reeves County,
                       County, Texas, and all
                                                                      Texas. Recorded on
                       other wells located on such                    February 7, 2019.
                       property.

Whirlaway 24 4H        Whirlaway 24 4H, API#42-       Oct. 11, 2018   Lien recorded as
                       389-37216, Section 24,                         Instrument No. 19-
                       Block C9, PSL Survey,                          02076 in the Real
                       Abstract 5468, Reeves                          Property Records of
                                                                      Reeves County,
                       County, Texas, and all
                                                                      Texas. Recorded on
                       other wells located on such                    February 7, 2019.
                       property.




                                            7
            Case 19-12269-CSS       Doc 1246       Filed 07/02/20     Page 8 of 15




Lease/Well             Legal Description                Work Inception      Recorded Lien
                                                            Date              Location

Omaha 11-2 2H          Omaha 11-2 2H, API#42-389-        Aug. 21, 2018    Lien recorded as
                       37149, Section 11, Block C9,                       Instrument No. 19-
                       PSL Survey, Abstract 5846,                         03789 in the Real
                       Reeves County, Texas, and all                      Property Records of
                       other wells located on such                        Reeves County,
                       property.                                          Texas. Recorded on
                                                                          March 8, 2019.

Special Effort 18 1H   Special Effort 18 1H,             Sept. 12, 2018   Lien recorded as
                       API#42-389-36496, Section                          Instrument No. 19-
                       18, Block C9, PSL Survey,                          03790 in the Real
                       Abstract 3205, Reeves                              Property Records of
                       County, Texas, and all other                       Reeves County,
                       wells located on such                              Texas. Recorded on
                       property.                                          March 8, 2019.

Seattle Slew 17 1H     Seattle Slew 17 1H, API#42-        Sept. 6, 2018   Lien recorded as
                       389-36766, Section 17, Block                       Instrument No. 19-
                       C9, PSL Survey, Abstract                           03791 in the Real
                       1518, Reeves County, Texas,                        Property Records of
                       and all other wells located on                     Reeves County,
                       such property.                                     Texas. Recorded on
                                                                          March 8, 2019.

Whirlaway 24 4H        Whirlaway 24 4H, API#42-          Sept. 29, 2018   Lien recorded as
                       389-37216, Section 24, Block                       Instrument No. 19-
                       C9, PSL Survey, Abstract                           03792 in the Real
                       5468, Reeves County, Texas,                        Property Records of
                       and all other wells located on                     Reeves County,
                       such property.                                     Texas. Recorded on
                                                                          March 8, 2019.

Smarty Jones 26 7H     Smarty Jones 26 7H, API#42-       Aug. 31, 2018    Lien recorded as
                       389-37191, Section 43, Block                       Instrument No. 19-
                       5, H&GN RR Co. Survey,                             03793 in the Real
                       Abstract 442, Reeves County,                       Property Records of
                       Texas, and all other wells                         Reeves County,
                       located on such property.                          Texas. Recorded on
                                                                          March 8, 2019.




                                              8
           Case 19-12269-CSS        Doc 1246       Filed 07/02/20    Page 9 of 15




Lease/Well             Legal Description                Work Inception      Recorded Lien
                                                            Date              Location

Smarty Jones 26 6H     Smarty Jones 26 6H, API#42-       Aug. 10, 2018    Lien recorded as
                       389-37190, Section 43, Block                       Instrument No. 19-
                       5, H&GN RR Co. Survey,                             03794 in the Real
                       Abstract 442, Reeves County,                       Property Records of
                       Texas, and all other wells                         Reeves County,
                       located on such property.                          Texas. Recorded on
                                                                          March 8, 2019.

Smarty Jones 26 5H     Smarty Jones 26, 5H,              July 22, 2018    Lien recorded as
                       API#42-389-37186, Section                          Instrument No. 19-
                       43, Block 5, H&GN RR Co.                           03795 in the Real
                       Survey, Abstract 442, Reeves                       Property Records of
                       County, Texas, and all other                       Reeves County,
                       wells located on such                              Texas. Recorded on
                       property.                                          March 8, 2019.

Runaway Ghost 23       Runaway Ghost 23 1HM,              Aug. 7, 2018    Lien recorded as
1HM                    API#42-389-37120, Section                          Instrument No. 19-
                       23, Block C9, PSL Survey,                          03796 in the Real
                       Abstract 5420, Reeves                              Property Records of
                       County, Texas, and all other                       Reeves County,
                       wells located on such                              Texas. Recorded on
                       property.                                          March 8, 2019.

Omaha 11-3 #3HA        Omaha 11-3 #3HA, API#42-           Aug. 7, 2018    Lien recorded as
                       389-37157, Section 11, Block                       Instrument No. 19-
                       C9, PSL Survey, Abstract                           03797 in the Real
                       5846, Reeves County, Texas,                        Property Records of
                       and all other wells located on                     Reeves County,
                       such property.                                     Texas. Recorded on
                                                                          March 8, 2019.

California Chrome 27   California Chrome 27 8H,          Sept. 16, 2018   Lien recorded as
8H                     API#42-389-37299, Section                          Instrument No. 19-
                       27, Block C8, PSL Survey,                          03798 in the Real
                       Abstract 3624, Reeves                              Property Records of
                       County, Texas, and all other                       Reeves County,
                       wells located on such                              Texas. Recorded on
                       property.                                          March 8, 2019.




                                              9
           Case 19-12269-CSS         Doc 1246       Filed 07/02/20    Page 10 of 15




Lease/Well               Legal Description              Work Inception       Recorded Lien
                                                            Date               Location

California Chrome 27     California Chrome 27 3H,         Sept. 25, 2018   Lien recorded as
3H                       API#42-389-37445, Section                         Instrument No. 19-
                         27, Block C8, PSL Survey,                         03799 in the Real
                         Abstract 3624, Reeves                             Property Records of
                         County, Texas, and all other                      Reeves County,
                         wells located on such                             Texas. Recorded on
                         property.                                         March 8, 2019.

A Classic Dash 18 1H     A Classic Dash 18 1H,            Aug. 7, 2018     Lien recorded as
                         API#42-389-37164, Section                         Instrument No. 19-
                         18, Block C9, PSL Survey,                         03800 in the Real
                         Abstract 1524, Reeves                             Property Records of
                         County, Texas, and all other                      Reeves County,
                         wells located on such                             Texas. Recorded on
                         property.                                         March 8, 2019.

California Chrome 27     California Chrome 27 7H,         Sept. 7, 2018    Lien recorded as
7H                       API#42-389-37298, Section                         Instrument No. 19-
                         27, Block C8, PSL Survey,                         03801 in the Real
                         Abstract 3624, Reeves                             Property Records of
                         County, Texas, and all other                      Reeves County,
                         wells located on such                             Texas. Recorded on
                         property.                                         March 8, 2019.

California Chrome 27     California Chrome 27 9H,         Sept. 24, 2018   Lien recorded as
9H                       API#42-389-37300, Section                         Instrument No. 19-
                         27, Block C8, PSL Survey,                         03802 in the Real
                         Abstract 3624, Reeves                             Property Records of
                         County, Texas, and all other                      Reeves County,
                         wells located on such                             Texas. Recorded on
                         property.                                         March 8, 2019.

Delightful Dasher 11-2   Delightful Dasher 11-2, 2HM,     July 16, 2018    Lien recorded as
2HM                      API#42-389-37141, Section                         Instrument No. 19-
                         11, Block C9, PSL Survey,                         03803 in the Real
                         Abstract 5846, Reeves                             Property Records of
                         County, Texas, and all other                      Reeves County,
                         wells located on such                             Texas. Recorded on
                         property.                                         March 8, 2019.




                                               10
              Case 19-12269-CSS          Doc 1246        Filed 07/02/20     Page 11 of 15




 Lease/Well                 Legal Description                 Work Inception         Recorded Lien
                                                                  Date                 Location

 American Pharoah 2H        American Pharoah 2H,                Aug. 21, 2018      Lien recorded as
                            API#42-389-35724, Section                              Instrument No. 19-
                            17, Block C9, PSL Survey,                              03804 in the Real
                            Abstract 1518, Reeves                                  Property Records of
                            County, Texas, and all other                           Reeves County,
                            wells located on such                                  Texas. Recorded on
                            property.                                              March 8, 2019.

 California Chrome 27       California Chrome 27 4H,            Sept. 24, 2018     Lien recorded as
 4H                         API#42-389-37442, Section                              Instrument No. 19-
                            27, Block C8, PSL Survey,                              03805 in the Real
                            Abstract 1723, Reeves                                  Property Records of
                            County, Texas, and all other                           Reeves County,
                            wells located on such                                  Texas. Recorded on
                            property.                                              March 8, 2019.


        19.     Trans-Tex Cementing’s Mineral Liens attach to and encumber various property

interests (collectively, the “Collateral Properties”): (i) the subject well; (ii) the whole of such land

or leasehold or lease for oil and gas purposes; (iii) the material, machinery and supplies furnished

by the lien claimant; (iv) all other material, machinery and supplies used for mineral activities;

(v) all personal property; (vi) all buildings; (vii) all appurtenances; (viii) all other oil, gas and water

wells and pipelines and their right-of-way located on the subject leases; (ix) the oil and gas

produced from the subject leases; and (x) the proceeds from the sale thereof and any other property

provided for under Texas law. See Tex. Prop. Code § 56.003; Abella v. Knight Oil Tools, 945

S.W.2d 847 (Tex. App.-Houston [1st Dist.] 1997, no writ).

        20.     Following the Petition Date, on December 11, 2020, Trans-Tex Cementing filed its

Notice of Perfection of Statutory Lien Pursuant to 11 U.S.C. § 546(b)(2) of Interests in Property

of the Estate [Docket No. 246] (the “Lien Perfection Notice”). The Lien Perfection Notice

continued the valid perfection of the Mineral Liens.




                                                    11
             Case 19-12269-CSS         Doc 1246        Filed 07/02/20     Page 12 of 15




C.     The Prepetition Secured Parties’ Debt

       21.     On September 17, 2018, prior to the Cases and as set forth in the Cash Collateral

Motion, the Prepetition Secured Parties made certain loans and extensions of credit under the

Credit Agreement to MDC. In connection with the Cash Collateral Motion, the Prepetition

Secured Parties have asserted that, under the Credit Agreement and certain other documentation

executed therewith (collectively, the “Credit Documents”), MDC and certain affiliated guarantors

granted “senior security interests in, and continuing, valid, binding, enforceable and perfected first

priority liens on . . . any interest in any kind of property or asset, whether real, personal or mixed,

or tangible or intangible, including Cash, securities, accounts and contract rights . . . .” Final Cash

Collateral Order ¶ (D)(i). This assertion of a first priority security interest includes oil and gas

leasehold interests, working interests, and associated property rights.

       22.     According to the relevant land records of Reeves County and the filings of the

Prepetition Secured Lenders in the Cases, the security instruments for the Credit Documents were

not filed against the Debtor Defendant’s real property interests in that county—and thus the

security interests of the Prepetition Secured Parties were not perfected as to such collateral—until

September 25, 2018 [Docket No. 1174].

       23.     Furthermore, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the

Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective as of

the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Final Cash Collateral Order ¶¶ 4(a) and

4(b). The postpetition adequate protection liens granted to the Prepetition Secured Parties are

(i) made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided




                                                  12
              Case 19-12269-CSS         Doc 1246        Filed 07/02/20     Page 13 of 15




the same relative priority with postpetition replacement liens granted to “Statutory Lienholders”

(as defined therein) as the underlying prepetition liens of the parties as of the Petition Date. Id.

D.      The Lien Priority

        24.     Trans-Tex Cementing disputes the Prepetition Secured Parties’ prepetition and

postpetition security interests insofar as such security interests are asserted to be superior to the

valid, fully-perfected, and enforceable statutory mineral liens of Trans-Tex Cementing as further

described herein.

        25.     Once filed and perfected, the inception date of Trans-Tex Cementing’s Mineral

Liens on the Collateral Properties relates back to the commencement of the furnishing of labor

and/or materials on the subject Wells. See Tex. Prop. Code 56.004-005; Youngstown Sheet & Tube

Co. v. Lucey Products Co., 403 F.2d 135, 143 (5th Cir. 1968); In re Meg Petroleum Corp., 61 B.R.

14, 20 (Bankr. N.D. Tex. 1986) (“[T]he Court finds that for purposes of Texas law the mechanic’s

and materialmen’s lien filed by a mineral contractor automically [sic] relates back to the date that

it first furnishes materials and services to the oil and gas lease so long as the contractor files a lien

affidavit in the proper county clerk’s office within six months of concluding its activities on the

tract.”); Bandera Drilling Co. v. Lavina, 824 S.W.2d 782, 784 (Tex. App.-Eastland 1992, no writ).

        26.     Under applicable Texas law, where multiple leases are operated as a pooled unit,

the mineral liens extend to and encumber the totality of the acreage of each lease included (in

whole or in part) in the applicable pooled unit. See Tex. Prop. Code § 56.003; Texcalco, Inc. v.

McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.-Eastland 1975, no writ); Dunigan Tool & Supply

Co. v. Burris, 427 S.W.2d 341 (Tex. Civ. App.-Eastland 1968, writ ref’d n.r.e.). Upon information

and belief, the Wells referenced herein were operated as a pooled unit and therefore the Mineral




                                                   13
              Case 19-12269-CSS        Doc 1246       Filed 07/02/20    Page 14 of 15




Liens of Trans-Tex Cementing extend to and encumber the entire pooled unit and relate back to

the commencement of the furnishing of labor and/or materials for the pooled unit.

        27.     Trans-Tex Cementing first provided oil field tools, supplies, and equipment to the

Debtor Defendants in connection with the applicable Wells in July 2018 and continuously provided

such supplies and service with respect to such Wells through October 2018. The Mineral Liens of

Trans-Tex Cementing therefore date back to the applicable dates of when Trans-Tex Cementing

first furnished its supplies and services to the Debtor Defendants commencing in July 2018 which

were perfected in advance of the Prepetition Secured Parties’.

                                       First Claim for Relief
                                       Declaratory Judgment

        28.     Trans-Tex Cementing incorporates by reference the allegations set forth above as

if fully set forth herein.

        29.     This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201 and Bankruptcy Rules 7001(2) and 7001(9).

        30.     As set forth above, Trans-Tex Cementing has validly and timely recorded Mineral

Liens against the Collateral Properties of the Debtor Defendants. These Mineral Liens relate back

to inception dates prior to the recording of the competing security interests of the Prepetition

Secured Parties, and therefore Trans-Tex Cementing holds a senior secured claim to the Prepetition

Secured Parties.

        31.     Accordingly, Trans-Tex Cementing respectfully requests a judgment of this Court

declaring (i) that Trans-Tex Cementing is the holder of validly and timely recorded Mineral Liens

against the Collateral Properties, and (ii) that Trans-Tex Cementing’s validly and timely recorded

Mineral Liens on the applicable Collateral Properties, with inception dates pre-dating the date of

filing of the security interests of the Prepetition Secured Parties, are senior secured claims to the



                                                 14
              Case 19-12269-CSS        Doc 1246        Filed 07/02/20    Page 15 of 15




prepetition and postpetition claims and interests of the Prepetition Secured Parties in the Collateral

Properties.

                                             Conclusion

       WHEREFORE, Trans-Tex Cementing respectfully requests an order of the Court declaring

that it holds a valid and validly perfected, first priority Mineral Lien on the Collateral Properties

prior in time and superior in right to the prepetition and postpetition claims and interests of the

Prepetition Secured Parties.

Dated: July 2, 2020                            WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                               /s/ Morgan L. Patterson
                                               Kevin J. Mangan (DE 3810)
                                               Morgan L. Patterson (DE 5388)
                                               1313 North Market Street, Suite 1200
                                               Wilmington, Delaware 19801
                                               Telephone:    (302) 252-4320
                                               Facsimile:    (302) 252-4330
                                               Email:        kevin.mangan@wbd-us.com
                                                             morgan.patterson@wbd-us.com

                                               -AND-

                                               KELLY, MORGAN, DENNIS, CORZINE
                                               & HANSEN, P.C.
                                               Michael G. Kelly
                                               4840 E. University, Suite 200
                                               Odessa, Texas 79762
                                               Telephone:    (432) 367-7271
                                               Facsimile:    (432) 363-9121
                                               Email:        mkelly@kmdfirm.com

                                               Counsel to Trans-Tex Cementing Services, LLC




                                                 15
WBD (US) 49461010v2
